i 3W5
                                 ELECTRONIC RECORD




COA #       07-14-00182-CR                       OFFENSE:        1


            Salvador Fernandez Mirola v. The
STYLE:      state of Texas                       COUNTY:         Childress

COA DISPOSITION:        AFFIRMED                 TRIAL COURT:    100th District Court



DATE: 04/30/2015                   Publish: NO   TC CASE #:      5635




                            IN THE COURT OF CRIMINAL APPEALS


           Salvador Fernandez Mirola v. The
STYLE:     State of Texas                             CCA#:             %*****
    APPELLANTS                        Petition        CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         1 KcFl&ZD                                    JUDGE:

DATE:      fo/ol/wS'                                  SIGNED:                           PC:

JUDGE:      Jui UuU4>-                                PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD